DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  Please end the claim with a period (.).  Appropriate correction is required. See, MPEP 608.01(m). 
Claim 3 is objected to because of the following informalities:  Please end the claim with a period (.).  Appropriate correction is required. See, MPEP 608.01(m). 
Claim 5 is objected to because of the following informalities:  Please end the claim with a period (.).  Appropriate correction is required. See, MPEP 608.01(m). 
Claim 9 is objected to because of the following informalities:  Please end the claim with a period (.).  Appropriate correction is required. See, MPEP 608.01(m). 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “second” liquid intake in lines 3 and 11. By reciting a “second” liquid intake hole and not another, it is unclear if there is supposed to be another liquid intake hole in claim 1. For examination purposes, the “second liquid intake hole” will be examined as “liquid intake hole”. 
Claims 2-4 and 6-10 are rejected for depending from claim 1. 
It is noted that claim 5 is not rejected for depending from claim 1 in this instance because a first liquid intake hole is being recited. Thus, claim 5 clarifies the number of liquid intake holes that are in the device being claimed. 
Claim 8 recites a “third” liquid intake hole in lines 2 and 3. By reciting a “third” liquid intake hole and not indicating that there are more than the one previously recited liquid intake hole, it is unclear if there is supposed to be three liquid intake holes, or simply the two claimed (e.g., second and third liquid intake holes). For examination purposes, the “third liquid intake hole” will be examined as “another liquid intake hole”. 
Claim 9 is rejected for depending from claim 8. 
Claim 9 recites the limitation "the pressing plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the exhaust tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (US 2016/0219934).
With respect to claim 1, LI et al. discloses a cartridge 100 (Paragraph [0019]; Figure 3) comprising  a carrier, 101, having a liquid storage chamber (Paragraphs [0019], [0029] and [0030]); a liquid intake member, 109,  received in the liquid storage chamber (Paragraph [0023]; Figures 3 and 5) defining a liquid intake hole, 110, fluidly communicating with the liquid storage chamber (Paragraph [0023]); an adjusting member 106 having a communication portion, 114, and a sealing portion (Paragraphs [0025], [0030] and [0033]; Figures 3, 7 and 8); a cartridge base, 104, (Paragraph [0022]; Figures 1 and 3) positioned on the end of the cartridge carrier; an elastic member, 116, received in the cartridge base (Paragraph [0026]; Figures 3 and 5); wherein the adjusting member is rotatable and therefore implicitly slidable about the axis along the surfaces between the liquid intake member and the cartridge base (Paragraphs [0020], 
With respect to claim 2, LI et al. discloses that an external wall of the adjusting member is provided with a guiding protrusion, 117, protruding along an axial direction, outwardly, and an internal wall of the cartridge base defines a guiding groove extending inwardly in an axial direction and corresponding to the protrusion (Figures 3 and 4; Paragraphs [0026] and [0027]). 
With respect to claim 4, LI et al. discloses that the cartridge carrier comprises a liquid storage tube (e.g., outer wall of 100) and an exhaust tube, 123,  extending through the liquid storage tube along an axial direction thereof. The liquid storage chamber is formed by the space between the two tube and specifically between an inner wall of the liquid storage tube and an external wall of the exhaust tube (Figure 5; Paragraphs [0029] and [0030]). An exhaust passage is formed by an interior space of the exhaust tube. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 2016/0219934) in view of WORM et al. (US 2016/0050975).
With respect to claim 6, LI et al. discloses an atomizer comprising the cartridge of claim 1 (Abstract; Paragraphs [0030] and [0031]; Figures 5 and 6). The atomizer is detachably connected to the cartridge (Paragraphs [0022], [0024], [0027] and [0033]). 
Upon rotation, the sealing portion seals liquid intake hole and when the adjusting member is rotated, the sealing portion of the adjusting member is moved away from the opening portions of the liquid intake member thereby fluidly communicating the liquid intake hole and communication portion (Paragraphs [0004], [0019], [0020]-[0027] and [0030]). 
LI et al. further discloses that the cartridge base fits within the cartridge carrier via interference fit (Paragraph [0024]). It would appear that an atomizing end cover 202 fits within the atomizer via interference fit, too (Figure 6; Paragraph [0025]). WORM et al. discloses that interference fits and threaded engagements are obvious variant, alternate expedient engagements for firmly coupling parts together (Paragraph [0120]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the atomizing end cover with threaded fit with the atomizer body, as taught by WORM et al. so that the parts of LI et al. are firmly held together. 
The atomizing end cover is indirectly couple via threads to the adjusting member. Specifically, the atomizing end over is connected to the cartridge carrier, and the atomizing end cover is threadingly connected. 
With respect to claim 8, LI et al. discloses that an interior space  of the atomizing end cover forms the atomizing chamber, 209, and the end cover defines a third liquid intake hole fluidly communicating with the atomizing chamber (Paragraphs [0029] and [0030]; Figure 5). 
With respect to claim 10, LI et al. discloses an electronic cigarette (Title) comprising the atomizer of claim 6 (Abstract; Paragraphs [0030] and [0031]; Figures 5 and 6). The electronic cigarette further comprises an external power supply connected to the atomizer (Paragraph [0021]). LI et al. does not explicitly disclose that the power supply is a battery pack. WORM et al. discloses that the power supply is a rechargeable battery (Paragraphs [0061], [0062] and [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a rechargeable battery (e.g., battery pack) as the power source of LI et al., as taught by WORM et al. so that the device can be used without being tethered to a wall outlet and be recharged when the battery has been depleted. 


_______________________________________________________________________
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 2016/0219934) in view of LI et al. (US 2016/0249683).
With respect to claim 5, LI et al. does not explicitly disclose the claimed pressing plate. LI et al. ‘683 discloses a pressing plate, 211, as a seal fixedly mounted on an end surface of the member, 210 (Figures 2 and 4; Paragraphs [0015], [0017])  and on an end surface of the liquid intake member, 204, away from a surface of the adjusting member 215, the pressing plate defines a first liquid intake hole, 212,  corresponding to the second liquid intake hole and fluidly communicating with the liquid storage chamber (Paragraphs [0015], [0016], [0018] and [0025]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to incorporate the pressing plate of LI et al. ‘683 in LI et al. so as to provide a seal between the liquid chamber and liquid intake member. 

Allowable Subject Matter
Claims 3, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as addressing respective claim objection and indefiniteness issues. 
With respect to claim 3, LI et al.  discloses an internal wall of the cartridge base provided with a resisting portion, 107 at an end away from the cartridge carrier. The resisting portion 
With respect to claim 7, the cited art only describes an indirect connection between the atomizing end cover and adjusting member. There doesn’t appear to be a teaching that would incorporate threads on the adjusting member to interact with threads on the atomizing end cover, per se. 
With respect to claim 9, LI et al. discloses that the exhaust tube extends into the liquid intake member (Figure 5) and through the pressing plate (See Figures 4 and 5 of LI et al. ‘683). However, the prior art does not teach or suggest passing the exhaust tube through all of the claimed holes, per se. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745